DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11, 20 are rejected under 35 U.S.C. 102, as being anticipated by Ichihara [US2002/0132581].
Regarding claims 1, 2, 10, 11, 20, Ichihara discloses:
1.	A radar system, comprising: 
an array of radiating elements Ichihara, [US 2002/0132581] in (Fig. 1); and 
a phase control module coupled to the array of radiating elements Ichihara, [US 2002/0132581] (Figs. 2 and 051 where it is apparent the phase shifter circuits (here it is the phase control module) are interfaced (coupled) to the sub antenna elements (here, radiating element)) and configured to: 
isolate one or more transmission signal paths through the phase control module from at least one conductor electrically coupled to one or more active circuits in the phase control module, the at 
adjust a reactance in a transmission signal propagating through the isolated one or more transmission signal paths to one or more radiating elements of the array of radiating elements. (Ichihara, [US 2002/0132581] in (Figs. 2, [0018, 0068] and Claims 5, 7, 8, 9… where controlling (adjusting) the reactance of transmission lines can be done with a combination of ways: placement of capacitor, inductors, short/ circuited stubs…))

2. The radar system of claim 1, wherein the phase control module comprises an isolation structure coupled to the at least one conductor and positioned proximate to the one or more transmission signal paths. (Ichihara, [US 2002/0132581] in (Figs. 11 and [0083]; a conductor is considered a circuit at microwave and mm-wave freqs.).
10. A beamforming system, comprising: 
an MTM antenna array having a plurality of antenna subarrays; Ichihara, [US 2002/0132581] in (Fig. 1); and 
a reactance control module coupled to the MTM antenna array and configured to control a reactance behavior of unit cell elements in the plurality of antenna subarrays to change a phase behavior of a radiated signal, Ichihara, [US 2002/0132581] in (Figs. 2, [0018, 0068] and Claims 5, 7, 8, 9… where 
wherein the reactance control module comprises: a phase control module coupled to the MTM antenna array Ichihara, [US 2002/0132581] in (Figs. 2, [0018, 0068] and Claims 5, 7, 8, 9… where controlling (adjusting) the reactance of transmission lines can be done with a combination of ways: placement of capacitor, inductors, short/ circuited stubs…)) and configured to: 
isolate one or more transmission signal paths through the phase control module from at least one conductor electrically coupled to one or more active circuits in the phase control module, the at least one conductor proximate to the one or more transmission signal paths Ichihara, [US 2002/0132581] in (Figs. 11 and [0083] where using inductors (as RF chokes), capacitors and their equivalents of stubs (and their combinations) at microwave and mm-wave frequencies can be used to isolate, decouple, prevent cross-talk and mutual propagation between adjacent transmission lines and so forth. This is established in in signal integrity, interference designs and microwave textbooks fundaments.]; and 
adjust a reactance in a transmission signal propagating through the isolated one or more transmission signal paths to the unit cell elements in the plurality of antenna subarrays. Ichihara, [US 2002/0132581] in (Figs. 2, [0018, 0068] and Claims 5, 7, 8, 9… where controlling (adjusting) the reactance of transmission lines can be done with a combination of ways: placement of capacitor, inductors, short/ circuited stubs…))

11. The beamforming system of claim 10, wherein the phase control module comprises an isolation structure coupled to the at least one conductor and positioned proximate to the one or more transmission signal paths. Ichihara, [US 2002/0132581] in (Figs. 11 and [0083]; a conductor is considered a circuit at microwave and mm-wave freqs.).


isolating one or more transmission lines from at least one conductor electrically coupled to one or more active circuits in a phase control module; Ichihara, [US 2002/0132581] in (Figs. 11 and [0083] where using inductors (as RF chokes), capacitors and their equivalents of stubs (and their combinations) at microwave and mm-wave frequencies can be used to isolate, decouple, prevent cross-talk and mutual propagation between adjacent transmission lines and so forth. This is established in in signal integrity, interference designs and microwave textbooks fundaments.]
controlling a reactance behavior on the isolated one or more transmission lines to at least one radiating element in a subarray of the array of radiating elements with the phase control module; and determining a location of an object based on a measured signal intensity received at the at least one radiating element. Ichihara, [US 2002/0132581] in (Figs. 2, [0018, 0068] and Claims 5, 7, 8, 9… where controlling (adjusting) the reactance of transmission lines can be done with a combination of ways: placement of capacitor, inductors, short/ circuited stubs…)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 12-15, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara [US2002/0132581] in view of McConnell [US 2008/0102760].
Regarding claims 3, 12, Ichihara fails to disclose:
3. The radar system of claim 2, wherein the isolation structure comprises a capacitor coupled to the at least one conductor and to ground. 
12. The beamforming system of claim 11, wherein the isolation structure comprises a capacitor coupled to the at least one conductor and to ground. 
However, McConnell discloses:
3. The radar system of claim 2, wherein the isolation structure comprises a capacitor coupled to the at least one conductor and to ground. McConnell, [US 2008/0102760] in (Figs. 4&4A and [0079]. 
12. The beamforming system of claim 11, wherein the isolation structure comprises a capacitor coupled to the at least one conductor and to ground. McConnell, [US 2008/0102760] in (Figs. 4&4A and [0079], 
It would have been obvious for one skilled in the art to modify Ichihara in view of McConnell. One would combine prior art elements according to known methods to yield predictable results and couple the capacitor to one conductor and to ground as the connection from L1 to ground through the capacitor to and dispose of any parasitics to eliminate parasitic effects between adjacent transmission lines.
Regarding claims 4, 14 Ichihara fails to disclose:
4. The radar system of claim 3, wherein the capacitor has a millimeter wave frequency capacitance that causes a virtual ground to be present at the predetermined length to drive parasitic components associated with the conductor to ground.
14. The beamforming system of claim 11, 
wherein the capacitor has a millimeter wave frequency capacitance that causes a virtual ground to be present at the predetermined length to drive parasitic components associated with the conductor to ground. 
However, McConnell discloses:
4. The radar system of claim 3, wherein the capacitor has a millimeter wave frequency capacitance that causes a virtual ground to be present at the predetermined length to drive parasitic components associated with the conductor to ground: McConnell, [US 2008/0102760] in (Figs. 4&4A and [0079]. 
It would have been obvious for one skilled in the art to modify Ichihara in view of McConnell and apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; the connection from L1 to ground through the capacitor comprise the isolation structure and decouples the adjacent transmission lines. Having a virtual ground would not add any significance here. Any ground could dispose of the effects of parasitics.

wherein the capacitor has a millimeter wave frequency capacitance that causes a virtual ground to be present at the predetermined length to drive parasitic components associated with the conductor to ground. McConnell, [US 2008/0102760] in (Figs. 4&4A and [0079], the connection from L1 to ground through the capacitor comprise the isolation structure and decouples the RF from DC. Having a virtual ground would not add any significance here.)
Regarding claims 5, 13 Ichihara fails to disclose:
5. The radar system of claim 2, wherein the isolation structure is positioned at a distance of a predetermined length that corresponds to a wavelength of the transmission line. 
However, McConnell discloses:
5. The radar system of claim 2, wherein the isolation structure is positioned at a distance of a predetermined length that corresponds to a wavelength of the transmission line. McConnell, [US 2008/0102760] in (Figs. 4&4A).
13. The beamforming system of claim 11, wherein the isolation structure is positioned at a distance of a predetermined length that corresponds to a wavelength of the transmission line. McConnell, [US 2008/0102760] in (Figs. 4&4A). 
It would have been obvious for one skilled in the art to modify Ichihara in view of McConnell and use of a known technique to improve similar devices (methods, or products) in the same way; the connection 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 6, 16 Ichihara fails to disclose:
6. The radar system of claim 1, wherein the phase control module comprises a first isolation structure positioned on a first side of the one or more transmission signal paths and a second isolation structure positioned on a second side of the one or more transmission signal paths, the second side being opposite of the first side. 
16. The beamforming system of claim 10, wherein the phase control module comprises a first isolation structure positioned on a first side of the one or more transmission signal paths and a second isolation structure positioned on a second side of the one or more transmission signal paths, the second side being opposite of the first side. 
However, McConnell discloses:
6. The radar system of claim 1, wherein the phase control module comprises a first isolation structure positioned on a first side of the one or more transmission signal paths and a second isolation structure positioned on a second side of the one or more transmission signal paths, the second side being opposite of the first side. McConnell [US 2008/0102760] in (Figs. 4&4A and [0079], the connection from 
16. The beamforming system of claim 10, wherein the phase control module comprises a first isolation structure positioned on a first side of the one or more transmission signal paths and a second isolation structure positioned on a second side of the one or more transmission signal paths, the second side being opposite of the first side. McConnell [US 2008/0102760] in (Figs. 4&4A and [0079].
It would have been obvious for one skilled in the art to modify Ichihara in view of McConnell, the connection from L1 to ground through the capacitor comprise the isolation structure and decouples the RF from DC. If it can be for one side or one connection, it can be done for others.)
Regarding claims 7, 17 Ichihara fails to disclose:
7. The radar system of claim 1, wherein the first isolation structure has a distance length from the one or more transmission signal paths that is equivalent to that of the second isolation structure. 
17. The beamforming system of claim 16, wherein the first isolation structure has a distance length from the one or more transmission signal paths that is equivalent to that of the second isolation structure. 
However, McConnell discloses:
7. The radar system of claim 1, wherein the first isolation structure has a distance length from the one or more transmission signal paths that is equivalent to that of the second isolation structure. McConnell, [US 2008/0102760] in (Figs. 4&4A).
17. The beamforming system of claim 16, wherein the first isolation structure has a distance length from the one or more transmission signal paths that is equivalent to that of the second isolation structure. McConnell, [US 2008/0102760] in (Figs. 4&4A).
It would have been obvious for one skilled in the art to modify Ichihara in view of McConnell and keep the same distance between the transmission lines and the isolation structure to maintain equivalent and 
Regarding claims 15 Ichihara fails to disclose:
15. The beamforming system of claim 11, wherein the phase control module comprises a varactor or a variable capacitor diode coupled to the isolation structure to change a capacitance in the isolated one or more transmission signal paths to a unit cell element in the MTM antenna array. 
However, McConnell discloses:
15. The beamforming system of claim 11, wherein the phase control module comprises a varactor or a variable capacitor diode coupled to the isolation structure to change a capacitance in the isolated one or more transmission signal paths to a unit cell element in the MTM antenna array. McConnell, [US 2008/0102760] in (Figs. 4A&E and [0085, 0086]). Cvar is the varactor diode. It is seen it is coupled to the capacitor to ground (the isolation structure)

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara [US2002/0132581] in view of Thiesen, [US 7,916,083].
Regarding claims 8, 9, 18, and 19, Ichihara fails to disclose:
8. The radar system of claim 2, wherein the isolation structure is disposed on a first conductive layer different from a second conductive layer containing the at least one conductor, and wherein the second conductive layer is disposed on a top surface of the first conductive layer. 
9. The radar system of claim 8, wherein the isolation structure is connected to the at least one conductor using through-silicon vias. 
18. The beamforming system of claim 11, wherein the isolation structure is disposed on a first conductive layer different from a second conductive layer containing the at least one conductor, and wherein the second conductive layer is disposed on a top surface of the first conductive layer. 

However, Thiesen discloses:
8. The radar system of claim 2, wherein the isolation structure is disposed on a first conductive layer different from a second conductive layer containing the at least one conductor, and wherein the second conductive layer is disposed on a top surface of the first conductive layer. Thiesen, [US 7,916,083] in (Figs. 2&3)
9. The radar system of claim 8, wherein the isolation structure is connected to the at least one conductor using through-silicon vias. Thiesen, [US 7,916,083] in (Figs. 2&3)
18. The beamforming system of claim 11, wherein the isolation structure is disposed on a first conductive layer different from a second conductive layer containing the at least one conductor, and wherein the second conductive layer is disposed on a top surface of the first conductive layer. Thiesen, [US 7,916,083] in (Figs. 2&3).
19. The beamforming system of claim 18, wherein the isolation structure is connected to the at least one conductor using through-silicon vias. Thiesen, [US 7,916,083] in (Figs. 2&3).
It would have been obvious for one skilled in the art to modify Ichihara in view of Thiesen and dispose (layout) the transmission lines, conductors and vias, however you want to, on layers of the PCB. You can layout conductors and interconnects anyway and anywhere in the layers given it meets layout rules and design and does not ruin your overall product design and performance. This is known in PCB interconnect and layout).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAHER AL SHARABATI/
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648